CV6-029                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00029-CV





Spurgeon Centers, Appellant


v.


James A. Collins, Appellee





FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT

NO. 7281, HONORABLE D. V. HAMMOND, JUDGE PRESIDING





PER CURIAM


	Appellant Spurgeon Centers filed a "Pro Se Out-of-Time Motion for Appeal" on
January 12, 1996.  In his motion, he alleges that the trial court dismissed his cause on May 22,
1995, that he timely mailed his notice of appeal on May 30, 1995, but that the San Saba District
Clerk's office never received the notice.  He alleges that he also mailed a request for findings of
fact and conclusions of law and an affidavit of inability to pay costs.  A copy of a list from the
prison mail room showing outgoing mail on the claimed date was attached to his motion.
	However, even assuming everything in the motion is correct, the transcript or a
motion for extension of time to file transcript is long overdue.  Tex. R. App. P. 54(a), (c). 
Appellant contacted the Clerk's office on August 14, 1995 to inquire about the status of his
appeal.  By letter of August 18, 1995, the Clerk's Office informed him that it had received no
documents pertaining to his appeal, informed him of the rule applicable to the time for filing
transcripts, and sent him a copy of "Practice Before the Court of Appeals for the Third District
of Texas."  Appellant, however, although notified at a time when he could still tender a transcript
or motion for extension, did neither.  In fact, he has never indicated that he has ever requested
a transcript.  Accordingly, we dismiss the appeal for failure to file a transcript.  Tex. R. App. P.
54(a).
	We overrule appellant's pending "Pro Se Out-of-Time Motion for Appeal."

Before Justices Powers, Jones and B. A. Smith
Appeal Dismissed
Filed:   March 6, 1996
Do Not Publish